EXHIBIT 10.8

AMPEX Corporation

135 East 57th Street

New York, New York 10022

Telephone (212) 935-6144

LOGO [g98792img001.jpg]

April 18, 2006

Craig McKibben

[HOME ADDRESS]

Dear Craig:

Confirming our discussion of your objectives for 2006, set forth below are the
related incentive targets.

It is critical that Ampex should comply, on timely basis, with its obligation to
document, test and assess its internal controls under Section 404 of The
Sarbanes-Oxley Act and related regulatory guidelines. If this process is
completed on or before the required date of March 15, 2007 you will be entitled
to receive an incentive payment of $50,000.

Develop a plan on or before December 31, 2006 to move accounting organization
from Colorado to Redwood City and to provide for back-up to Ray Venema in the
event of his unavailability to the company. If this objective is met you will be
entitled to receive an incentive payment of $50,000.

Your third objective is to ensure that our licensing efforts are supported with
quantitative data that will assist our licensing department to assess the
realistic financial obligations for royalties due on prior and future shipments
from prospective licenses. If this objective is met you will be entitled to
receive an incentive payment of $50,000.

I wish you success in achieving the above goals.

 

Yours sincerely,

/s/ Edward Bramson

Edward Bramson